Citation Nr: 1442636	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  05-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Entitlement to service connection for renal carcinoma. 

3.  Entitlement to service connection for gallstones.

4.  Entitlement to a rating in excess of 20 percent for pulmonary tuberculosis prior to January 6, 2005.

5.  Whether there was clear and unmistakable error (CUE) in an October 7, 1954 rating decision.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1954, including service in Korea, where he was a prisoner of war (POW) from April 1951 to August 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 1996, September 2005, and May 2008 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing in February 2007 before an Acting Veterans Law Judge who no longer operates in that capacity.  In June 2014, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter.  Later that month, he declined to have another hearing.

In April 2008, the Board remanded multiple claims for further development and due process consideration.  The gall bladder and renal carcinoma claims were appealed later arising from the May 2008 decision.

In August 2013, the RO issued a rating decision granting service connection for diverticulosis, residuals of malnutrition, intestinal worms, and optic atrophy with night blindness, all of which had previously been on appeal after being denied by the RO's February 1996 rating decision.  As the Veteran has appealed neither the ratings nor the effective dates assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The August 2013 rating decision also increased the disability rating for pulmonary tuberculosis to 100 percent, effective January 6, 2005.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for a bilateral elbow disability and entitlement to an increased rating for pulmonary tuberculosis are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Renal carcinoma is not related to the Veteran's active military service or service-connected disability.

2.  Gallstones are related to the Veteran's active military service.

3.  In September 2005, the RO issued a rating decision denying that there was CUE in the October 7, 1954 rating decision. 
 
4.  The Veteran filed a notice of disagreement (NOD) with the September 2005 decision that was received on October 19, 2005.
 
5.  In May 2011, the RO issued a statement of the case (SOC) pursuant to the Board's April 2008 remand.
 
6.  A substantive appeal was not received within 60 days from when the SOC was mailed or within one year from when the notification of the September 2005 rating decision was mailed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal carcinoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for gallstones have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A timely substantive appeal was not filed following a September 2005 rating decision denying that there was CUE in the October 7, 1954 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 19.34, 20.200, 20.202, 20.302, 20.303, 20.305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.   Generally, the VCAA requires VA to notify a veteran of the information and evidence necessary to substantiate a claim after he has filed one and to assist a veteran in obtaining evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The VCAA does not apply to the issue pertaining to CUE in the October 7, 1954 rating decision because the matter involves the procedures for appealing a decision and the VCAA does not applies to CUE revision requests.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).

As to Veteran's service connection claim for renal carcinoma, a November 2007 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  A VA examination was conducted in August 2012; the record does not reflect that this examination is inadequate for deciding the renal carcinoma claim.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, VA's duty to assist has been met for this claim.

Renal Carcinoma

The Veteran seeks service connection for renal carcinoma, which he contends is related to his incarceration as a POW and/or his service-connected hypertensive heart disease with history of beriberi and valvular heart disease, posttraumatic stress disorder (PTSD), and their required treatments. 

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

For these chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Moreover, certain diseases may be presumptively service connected specific as to former POWs.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.303(c).

Furthermore, service connection may be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran's service records show that he was sent to Korea in April 1951, that he was captured that same month, and that he remained a POW until August 1953.   The Veteran was awarded the Purple Heart Medal.  Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of renal problems, including blood in urine. 

The evidence shows that renal carcinoma was diagnosed in July 2006.  The post-service medical records indicate that it had onset in April 2006, which was many years after service.  At that time the Veteran had never received chemotherapy or radiation therapy.  A November 2007 VA examination shows that the carcinoma was removed in July 2006 and there have no recurrences.

As there is no lay or medical evidence that renal carcinoma was noted or identified during service or within a year of service, service connection on the basis of chronicity in service or continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b).  Additionally, service connection is not warranted based on the presumptive provisions pertaining to chronic diseases.  See 38 C.F.R. § 3.309(a).

Additionally, renal carcinoma is not one of the diseases listed as specific to former POWs.  Thus, service connection is not warranted on the presumptive provisions of 38 C.F.R. § 3.303(c).

Nonetheless, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Whether the Veteran's cancer is related to his military service is a complex medical question in this case and is not a matter on which a layperson, such as the Veteran or his wife, may generally provide a probative opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.") (emphasis added).

In July 2008, a VA psychologist opined that some of the Veteran's medical problems are as likely as not related to his experiences as a POW in Korea.  The rationale was that "there is a growing body of scientific literature showing a connection between POW status, PTSD, and subsequent health problems including . . . certain types of cancer."  

In August 2012, a VA examiner opined that the Veteran's renal carcinoma is less likely than not proximately due to or the result of his service-connected disabilities or exposures as a POW.  As to the Veteran's heart conditions, the rationale was that while hypertension is a known risk factor for renal carcinoma, research shows that hypertension presents an extremely low risk of renal carcinoma.  As to POW exposures, the rationale was that while the Veteran was exposed to infectious agents resulting in dysentery and malnourishment, there is no documentation that he was exposed to toxic compounds known to be a risk factor for renal carcinoma, such as asbestos, cadium, and gasoline.  As to chemotherapy for his other service-connected disabilities, the rationale was that chemotherapy is not a risk factor for renal carcinoma because it began one year after renal carcinoma was diagnosed.  As to exposure to ionizing radiation in frequent x-rays for pulmonary tuberculosis, the rationale was that research shows that ionizing radiation is not a cause of renal carcinoma.

The Board has considered the VA psychologist's statement regarding scientific literature that suggests a relationship between PTSD and POW status and certain types of cancer, but finds that it is of limited probative value.  The subject of the referenced literature is sufficiently similar to raise the possibility of a link between PTSD and POW status and his renal carcinoma.  However, the referenced studies present preliminary findings.  Additionally, the psychologist did not indicate whether renal carcinoma is one of the cancers that PTSD and POW status can cause.  In fact, the psychologist began her statement by noting that she is not familiar with the Veteran's medical status.  Any link between renal carcinoma and the Veteran's PTSD and POW status must be inferred.  The psychologist's statement and the references scientific studies are too general and inconclusive.  As such, they raise only a speculative possibility of such a link.  See Sacks v. West, 11 Vet. App. 314 (1998) (holding that medical treatise evidence that is "too general and inconclusive" to make more than a speculative link between the condition and active service is insufficient as to plausibility of the claim).  They are afforded minimal probative value.

The August 2012 VA medical opinion constitutes competent and persuasive medical evidence with respect to a nexus between renal carcinoma and service, which opposes rather than supports the claim.  The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  Additionally, when read as a whole, the opinion provides sufficient detail that the Veteran's service-connected disabilities did not cause or aggravate his renal carcinoma even though the word "aggravation" was not used.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) ("the medical report must be read as a whole").

The VA medical opinion is more probative than the VA psychologist's statement because the VA medical opinion was a product of consideration of the Veteran's relevant history and medical research.  Moreover, the VA medical opinion included a rationale specific to the Veteran.  Accordingly, the evidence does not show that a nexus is as least as likely as not to service or service-connected disability.

In sum, the preponderance of the evidence is against the claim of service connection for renal carcinoma; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Gallstones

The Veteran seeks service connection for a gallbladder disorder, which he also contends is related to his incarceration as a POW and/or his service-connected hypertensive heart disease with history of beriberi and valvular heart disease, PTSD, and their required treatments. 

The evidence shows that, in August 2007, the Veteran was diagnosed with chronic cholelithiasis and gallstones were removed from his biliary and cystic tract.  He has not had symptoms since.

In August 2012, a VA examiner opined, in pertinent part, that the conditions of the Veteran's POW incarceration predisposed him to gallstones.  The rationale was that low calorie diet, rapid weight loss, and reduced physical activity are risk factors for gallstones and during the Veteran's 26 month incarceration as a POW, the Veteran was confined to a small room with 10 men and he survived off meager potions of rice.  

The August 2012 VA medical opinion constitutes competent and persuasive medical evidence with respect to a nexus between gallstones and service, which supports the claim.  The favorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

Service connection for gallstones is therefore warranted.


Clear and Unmistakable Error

In September 2005, the RO issued a rating decision denying that there was CUE in the October 7, 1954 rating decision.  The Veteran filed a NOD with the September 2005 decision that was received on October 19, 2005.  In April 2008, the Board remanded the issue because the RO had not yet issued an SOC.  In May 2011, the RO issued a SOC pursuant to the Board's remand instructions.  See 38 C.F.R. § 19.30(a).  

When a SOC is issued, a veteran and his representative will also be furnished: information on the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9 (Appeal to the Board of Veterans' Appeals ).  38 C.F.R. § 19.30(b).  The cover letter to the SOC included the requisite information and a VA Form 9 was listed as an enclosure.  The letter told the Veteran that he must file a substantive appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  See 38 C.F.R. § 20.302(b)(1).  The letter also informed the Veteran that an extension could be requested within the 60 days for more time to file a substantive appeal.  See 38 C.F.R. § 20.303.  Proper completion and filing of a substantive appeal are the last actions that a veteran needs to take to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.

VA did not receive any communication related to the CUE issue until March 2014, more than two years after the expiration of the deadline for a timely substantive appeal.  In July 2014, the Board requested that the Veteran submit any additional evidence or argument as to why the Board should take jurisdiction over the claim in light of his untimely substantive appeal.  In August 2014, the Veteran submitted a VA Form 9, but he did not address the issue of jurisdiction.  Accordingly, based on this procedural history, the evidence clearly shows that the Veteran failed to submit a timely substantive appeal.  

The Board finds that neither the RO nor the Board has waived the time requirement for filing the substantive appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran has forfeited his opportunity to appeal a VA decision to the Board when he fails to comply with the requirements of 38 C.F.R. § 20.303.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (addressing the time limit for filing extensions of time to file a substantive appeal).  However, the Court has also held that, unlike a NOD, the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In Percy, the Court found that the Board waived the time requirement for filing a substantive appeal by its treatment of the claim as being in appellate status for a period of years.  In that case, the Board also took hearing testimony on the appeal as to the merits of the claims rather than raising the issue of a late filing during the many years between the filing and a final determination.  Id. at 46.

In the Veteran's case, unlike Percy, there has been no explicit or implicit representation by VA, either by the RO or the Board, that it was waiving the filing requirement of a timely substantive appeal.  After VA received the March 2014 statement, the earliest communication that could be construed as a substantive appeal, all subsequent correspondence from the VA pertained to the untimely nature of the substantive appeal.  The Board took no action that would represent a waiver of the time requirement for filing the substantive appeal.  At this time, the Board declines to waive such requirement. 

The Board also notes that the record does not reflect that equitable tolling is warranted for the time period in which to file the substantive appeal.  There is no showing of an extraordinary circumstance and the Veteran has submitted timely substantive appeals previously.  See, e.g., Checo v. Shinseki, 748 F.3d 1373 (2014).

For the foregoing reasons, the Board concludes that a timely substantive appeal was not filed following a September 2005 rating decision denying that there was CUE in the October 7, 1954 rating decision.  Therefore, the issue on appeal must be dismissed for lack of jurisdiction.



ORDER

Service connection for renal carcinoma is denied.

Service connection for gallstones is granted.

A timely substantive appeal was not filed following a September 2005 rating decision denying that there was CUE in the October 7, 1954 rating decision; the appeal of this issue is dismissed.

REMAND

The Veteran seeks service connection for a bilateral elbow disability.  

On VA examination in June 2005, the Veteran described elbow pain and stiffness.  X-rays were normal.  The VA examiner diagnosed bilateral elbow sprain but did not opine as to its etiology.  On VA examination in August 2012, the Veteran reported that his bilateral elbow problems had resolved.  The VA examiner did not opine as to the etiology of the June 2005 elbow sprain.  

An addendum opinion is needed to determine whether the Veteran's current bilateral elbow disability, the June 2005 elbow sprain, is related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  This is so even if the Veteran's elbow sprain is since considered resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).

As the Veteran was exposed to extremely cold temperatures as a former POW, the examiner must address whether the Veteran's diagnosed bilateral elbow sprain and complaints of elbow pain and stiffness could have been organic residuals of frostbite incurred as a POW.  See 38 C.F.R. § 3.309(c).  

As to the issue of entitlement to an increased rating for pulmonary tuberculosis, the RO issued a rating decision increasing the rating for pulmonary tuberculosis to 100 percent, effective January 6, 2005.  Since the appeal arises from a January 1996 increased rating claim, the increase did not satisfy the appeal in full.  The matter must be remanded so that the Veteran can be issued a supplemental statement of the case (SSOC) regarding entitlement to a rating in excess of 20 percent for pulmonary tuberculosis prior to January 6, 2005.  See 38 C.F.R. §§ 19.31, 19.38 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's paper claims files, including any electronic files, to the VA examiner who conducted the August 2012 examination.  The examiner is asked to provide an addendum to the opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that (i) bilateral elbow sprain, diagnosed June 2005, and any other elbow disability of record are related to service and (ii) whether any current elbow disability is organic residuals of frostbite incurred as a POW.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the issues remaining on appeal, including entitlement to a rating in excess of 20 percent for pulmonary tuberculosis prior to January 6, 2005.  If either of the benefits sought remain denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


